Judgment unanimously affirmed. Memorandum: In affirming these convictions we note that the exact issue raised on these appeals with respect to the production of an informant, indeed the very same informant, has been previously determined by us. In People v Law (48 AD2d 228) we held, under identical circumstances, that the production of the informant was not required. Nor were these appellants denied a public trial by reason of the closing of the courtroom during the testimony of certain police officers actively engaged in on-going drug investigations (People v Hinton, 31 NY2d 71). We have carefully reviewed the other issues raised and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, convicting defendant of criminal sale of a controlled substance, third degree.) Present—Moule, J. P., Cardamone, Simons, Mahoney and Del Vecchio, JJ.